August 26, 2011

Mr. William A. 'Andy' Taylor
Andy Taylor & Associates, P.C.
405 Main Street, Suite 200
Houston, TX 77002
Mr. David M. Gunn
Beck Redden & Secrest, L.L.P.
One Houston Center
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010

RE:   Case Number:  08-0658
      Court of Appeals Number:  14-06-00167-CV
      Trial Court Number:  04-72705

Style:      CARROLL G. ROBINSON, BRUCE R. HOTZE, AND JEFFREY N. DAILY
      v.
      ANNISE D. PARKER, MAYOR; CITY OF HOUSTON; HOUSTON CITY COUNCIL, ET
      AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Guzman not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Ms. Theresa Chang|
|   |                 |
|   |Mr. Ed Wells     |
|   |Mr. Jonathan Day |
|   |Mr. Warren W.    |
|   |Harris           |
|   |Mr. David A.     |
|   |Furlow           |